Appeal by the insurance carrier from an award of disability compensation under the Workmen’s Compensation Law. The only question raised is that of coverage. The employer was a general contractor with principal place of business at 1746 Ocean avenue, Brooklyn. Claimant was injured while working as a carpenter upon a construction job on the west side of East Twenty-sixth street, south of Avenue Y, Brookyn. The policy gave 1746 *710Ocean avenue, Brooklyn, as the address of the employer and did not list carpentry in its classification of operations. The insurance carrier had however furnished to the employer a certificate showing that the employer was a general contractor and describing the operations by classifications as “ watchman, timekeepers and cleaners and all other operations ” which was in accordance with the application made by the employer to it for insurance and which was used by the employer for the purpose of obtaining a permit from the building department of the city for the erection of the building. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.